Appeal by petitioner from an order of the Supreme Court, Dutchess County, dated February 18, 1976, which, inter alia, ordered the respondent Board of Parole to furnish him with reasons for any action it took pursuant to a parole hearing held on November 25, 1975. Appeal dismissed, without costs or disbursements. Petitioner admits in his pro se brief that the Parole Board did submit reasons for any action it took pursuant to the parole hearing held in November, 1975, as required by the order sought to be reviewed, but claims that the board’s response was untimely and that the reasons given were not meaningful. The correct procedure to follow is not an appeal from the February 18 order, but a proper application to the court which made that order to direct sufficient compliance therewith. We note that a number of other issues which have been raised by the petitioner in his brief were not raised in connection with any order or judgment which is properly before this court. In any event, most of those issues have already been reviewed by another appellate court and have been found to be without merit (see Matter of Healey v Ward, 49 AD2d 989). Cohalan, Acting P. J., Margett, Damiani and Mollen, JJ., concur.